NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GRIGOR GRIGORYAN, and LIANA                      No.   13-71044
UZUNYAN,
                                                 Agency Nos.      A097-871-710
                Petitioners,                                      A077-997-564

 v.

JEFFERSON B. SESSIONS III, Attorney              MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Grigor Grigoryan and Liana Uzunyan, natives and citizens of Armenia,

petition for review of the Board of Immigration Appeals’ (“BIA”) decision

summarily dismissing their appeal of an immigration judge’s decision granting

voluntary departure. Our jurisdiction is governed by 8 U.S.C. 1252. We dismiss

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in part and deny in part the petition for review.

      We lack jurisdiction to consider petitioners’ challenges to the BIA’s 2010

order denying their claims for asylum, withholding of removal, and relief under the

Convention Against Torture, because this petition for review is not timely as to

that order. See 8 U.S.C. § 1252(b)(1) (petition for review must be filed no later

than 30 days after the date of the final order of removal); Pinto v. Holder, 648 F.3d
976, 986 (9th Cir. 2011) (a BIA order denying relief from removal, but remanding

for voluntary departure proceedings, is a final order of removal); Rizo v. Lynch,

810 F.3d 688, 691 (9th Cir. 2016) (clarifying that Abdisalan v. Holder, 774 F.3d
517 (9th Cir. 2014), does not disrupt the Pinto line of cases).

      In their opening brief, petitioners do not challenge the BIA’s 2013 order

summarily dismissing their appeal. See Corro-Barragan v. Holder, 718 F.3d 1174,

1177 n.5 (9th Cir. 2013) (failure to contest issue in opening brief resulted in

waiver).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           2                                      13-71044